

























WALGREENS BOOTS ALLIANCE, INC.
EXECUTIVE RETIREMENT SAVINGS PLAN
(As Amended and Restated Effective January 1, 2020)








--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
 
Page
ARTICLE I
 
INTRODUCTION
1


1.1


 
Name and Purpose
1


1.2


 
Effective Date and Plan Year
1


 
 
 
 
ARTICLE II
 
DEFINITIONS
1


 
 
 
 
ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
3


3.1


 
Eligibility
3


3.2


 
Status under ERISA
3


 
 
 
 
ARTICLE IV
 
DEFERRAL OF COMPENSATION
3


4.1


 
Participant Deferral Credits
3


4.2


 
Deferral Elections
3


4.3


 
Vesting
4


 
 
 
 
ARTICLE V
 
EMPLOYER CONTRIBUTION CREDITS
4


5.1


 
Amount of Employer Contribution Credits
4


5.2


 
Vesting
4


 
 
 
 
ARTICLE VI
 
PLAN ACCOUNTING
4


6.1


 
Accounts
4


6.2


 
Adjustments to Participant Accounts
4


 
 
 
 
ARTICLE VII
 
PAYMENT OF BENEFITS
5


7.1


 
Payment of Account Balances
5


7.2


 
Time and Manner of Payment of Grandfathered Account Balances
5


7.3


 
Time and Manner of Payment of Non-Grandfathered Account Balances
6


7.4


 
Effect on Other Benefit Plans
7


7.5


 
Beneficiaries and Facility of Payment
7


7.6


 
Effect of Payment
8


7.7


 
Withholding for Taxes
8


 
 
 
 
ARTICLE VIII
 
ADMINISTRATION
8


8.1


 
Administration
8


8.2


 
Claims Procedures
8


 
 
 
 
ARTICLE IX
 
AMENDMENT AND TERMINATIONS
8


9.1


 
Amendment of Termination
8


 
 
 
 
ARTICLE X
 
MISCELLANEOUS
8


10.1


 
Non-Alienation
8


10.2


 
Employment Rights
9


10.3


 
Trust Fund
9













--------------------------------------------------------------------------------

TABLE OF CONTENTS






 
 
 
Page
10.4


 
Successors
9


10.5


 
Controlling Law
9


10.6


 
Severability
9


10.7


 
Section 409A
9









--------------------------------------------------------------------------------







WALGREENS BOOTS ALLIANCE, INC.
EXECUTIVE RETIREMENT SAVINGS PLAN
(As Amended and Restated Effective January 1, 2020)




ARTICLE I
INTRODUCTION
1.1.    Name and Purpose. Walgreen Co. (“Walgreens”) established the Walgreen
Co. Executive Deferred Profit Sharing Plan (the “Plan”), effective January 1,
1990, for the benefit of eligible employees. The Plan was amended and restated
in its entirety effective January 1, 2003, was further amended effective as of
January 1, 2005 and January 1, 2008, was again amended and restated in its
entirety effective as of January 1, 2012, and was further amended effective as
of January 1, 2013 and to be effective as of January 1, 2015. On December 31,
2014, a reorganization of Walgreens into a holding company structure (the
“Reorganization”) was completed. Pursuant to the Reorganization, Walgreens
became a wholly owned subsidiary of a new Delaware corporation named Walgreens
Boots Alliance, Inc. (the “Company”). In connection with the Reorganization, the
Plan was assumed by the Company, and the Plan was amended and restated in order
to reflect such assumption, effective as of December 31, 2014. The Plan was
further amended and restated, effective as of February 1, 2019, and is further
amended and restated, as the Walgreens Boots Alliance, Inc. Executive Retirement
Savings Plan, as set forth herein. The purpose of the Plan, as amended and
restated herein, is to provide eligible employees with the opportunity to defer
compensation on a pre-tax basis, and to receive Employer Contribution Credits.
1.2.    Effective Date and Plan Year. The Effective Date of the amended and
restated Plan is January 1, 2020. The Plan shall be administered on a calendar
year basis (the “Plan Year”).
ARTICLE II
DEFINITIONS
2.1.    “Account” means the recordkeeping account established by the
Administrators pursuant to Article VI to record a Participant’s accrued benefit
under the Plan.
2.2.    “Administrators” means the persons appointed to administer the Plan
pursuant to Section 8.1.
2.3.    “Beneficiary” has the meaning set forth in Section 7.5.
2.4.    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.
2.5.    “Deferral Credits” means the portions of a Participant’s base salary
and/or bonus, if any, that he or she elects to defer under Article IV.
2.6.    “Deferral Election” means an election by a Participant to defer base
salary and/or bonuses in accordance with the provisions of Article IV.
2.7.     “Employee Deferral Subaccount” means the portion of a Participant’s
Account consisting of Deferral Credits and Investment Adjustments thereon.
2.8.    “Employer Contribution Credits” means the amounts credited to a
Participant’s Employer Subaccount pursuant to Article V.
2.9.    “Employer Subaccount” means the portion of a Participant’s Account
consisting of Employer Contribution Credits and Investment Adjustments thereon.
2.10.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations issued thereunder.
2.11.    “Grandfathered Account” means the portion of a Participant’s Account
that was credited to the Account and became fully vested prior to January 1,
2005.
2.12.    “Investment Adjustments” means the amount of earnings, gains, losses
and expenses debited or credited to a Participant’s Account pursuant to Section
6.2.
2.13.     “Non-Grandfathered Account” means the portion of a Participant’s
Account that is not a Grandfathered Account.
2.14.    “Participant” means an individual who meets the eligibility
requirements set forth in Section 3.1 and is participating in one or both
features of the Plan set forth in Articles IV and V.
2.15.    “Plan Year” means the calendar year.
2.16.    “Retirement Savings Plan” means, as applicable to each Participant,
either the Walgreens Retirement Savings Plan or the Walgreens Puerto Rico
Retirement Savings Plan, in both cases as amended and restated effective January
1, 2018, and as further amended from time to time.
2.17.    “Retirement Savings Plan Compensation Limitation” means the limitation
imposed by Section 401(a)(17) of the Code on the amount of a Participant’s
compensation that may be taken into account under the Retirement Savings Plan.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
3.1.    Eligibility. Each employee of the Company or one of its subsidiaries who
is eligible to participate in the Retirement Savings Plan shall be eligible to
become a Participant in the Plan, based on such rules and procedures as may be
established by the Administrator and its delegates from time to time, as
follows:
(a)
if the employee’s annualized base salary and target annual bonus at the time of
determining eligibility (without reduction for any deferrals under this Plan)
exceeds the Retirement Savings Plan Compensation Limitation, then such employee
shall be eligible to defer his or her compensation in accordance with Article IV
below; and

(b)
if the employee’s “Salary Conversion Contributions” under Section 4.1 of the
Retirement Savings Plan are limited by the Retirement Savings Plan Compensation
Limitation – or would be so limited if participating in the Retirement Savings
Plan – then such employee shall be eligible to receive Employer Contribution
Credits in accordance with Article V below.

Notwithstanding the foregoing, an employee shall be eligible to participate in
the Plan only if the Company provides such employee with written notice of his
or her eligibility.
3.2.    Status under ERISA. The Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of ERISA, and therefore is exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA. The Board of Directors of the Company or its delegates may
terminate the Plan or remove certain employees as Participants if it is
determined by the United States Department of Labor, a court of competent
jurisdiction, or an opinion of counsel, that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA which is not so
exempt.
ARTICLE IV
DEFERRAL OF COMPENSATION
4.1.    Participant Deferral Credits. A Participant may elect to defer under the
Plan by filing a Deferral Election in accordance with Section 4.2. The amount of
such deferral shall not be in excess of 50 percent of the Participant’s base
salary (as in effect at the time of deferral)and 85 percent of the Participant’s
annual bonus. Deductions will be made pursuant to such Deferral Election during
the Plan Year. The deferral applicable to base pay shall be reduced in
substantially equal amounts from the base salary otherwise periodically payable
to the Participant over the Plan Year (or over a portion of such Plan Year as
deemed administratively practicable). All Deferral Credits shall be credited to
the Participant’s Employee Deferral Subaccount.
4.2.    Deferral Elections. A Participant’s Deferral Election shall be in
writing (or by electronic means established by the Administrators), and must be
made during the election period established by the Administrators which period
shall end no later than the day preceding the first day of the Plan Year in
which the base salary or bonus is earned. An employee who first becomes eligible
to participate in this feature of the Plan on or after the first day of a Plan
Year may make a Deferral Election within 30 days after he or she first becomes
eligible, if and to the extent permitted by Code Section 409A; provided,
however, that such Deferral Election shall only apply to base salary and bonuses
earned after the Participant’s Deferral Election is received by the
Administrators. All Deferral Elections shall become irrevocable as of the end of
the deferral election period.
4.3.    Vesting. A Participant shall at all times be 100 percent vested in
amounts credited to his or her Employee Deferral Subaccount.
ARTICLE V
EMPLOYER CONTRIBUTION CREDITS
5.1.    Amount of Employer Contribution Credits. For each Plan Year, each
Participant’s Employer Subaccount shall be credited with the sum of the
following amounts:
(a)
the additional amount that would have been allocated to the Participant’s
“Employer Contribution Account” under the Retirement Savings Plan (including a
share of any applicable forfeitures) if the Retirement Savings Plan Compensation
Limitation did not apply; and

(b)
such additional amount as determined each year by resolution of the Company’s
Board of Directors (or its delegate) to each Participant who qualifies for such
additional credit based on the criteria set forth in such resolution.

For purposes of the foregoing calculations and credits, it shall be assumed that
the Participant contributes the maximum annual amount permissible under the
Retirement Savings Plan, regardless of the Participant’s actual contribution
level, if any.
5.2.    Vesting. A Participant shall be vested in his or her Employer Subaccount
to the same extent as the Participant is vested in his or her Employer
Contribution Account under the Retirement Savings Plan.
ARTICLE VI
PLAN ACCOUNTING
6.1.    Accounts. The Company shall establish and maintain, or cause to be
established and maintained, a recordkeeping account (the “Account”) in the name
of each Participant, which Account shall be comprised of the Employee Deferral
Subaccount and the Employer Subaccount. A Participant's Account shall at all
times be reflected on the Company's books as a general unsecured and unfunded
obligation of the Company, and the Plan shall not give any person any right or
security interest in any asset of the Company or any subsidiary of the Company
nor shall it imply any trust or segregation of assets by the Company or any
subsidiary of the Company.
6.2.    Adjustments to Participant Accounts. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Administrators, in their sole discretion, amounts shall be credited or debited
to a Participant's Account in accordance with the following rules:
(a)
Investment Adjustments. On and after January 1, 2020 (the “Investment Election
Effective Date”), based on such procedures and forms developed by the
Administrators, a Participant may elect one or more Investment Option(s), as
defined below, to be used to determine the Investment Adjustments to be applied
to his or her Account or designated portions thereof. In making any election
described in this subsection, the Participant shall specify, subject to such
minimum percentage increments as may be established by the Administrators, the
percentage of his or her Account to be allocated to an Investment Option (as if
the Participant was making an investment in that Investment Option with that
portion of his or her Account).

(b)
Default Investment Adjustments. If no such elections are made by a Participant
pursuant to part (a) above, the Investment Adjustments debited from or credited
to a Participant's Account (i) shall continue to be based on the Investment
Option(s) that apply to the Participant’s Account as of the Investment Election
Effective Date; or (ii) for a Participant who joins the Plan after the
Investment Election Effective Date, shall be based on the Investment Option that
is the default investment fund under the Retirement Savings Plan. Such
adjustments shall be determined by the Administrators, and their determination
shall be final and conclusive.

(c)
Investment Options. For purposes of this Section 6.2, “Investment Options” shall
mean the investment funds offered under the Retirement Savings Plan from time to
time, except for any such funds investing primarily in Company stock.

(d)
Timing of Adjustments and Credits. All credits and adjustments to a
Participant's Account shall be made within reasonable proximity to the dates
such credits and adjustments would have been made if they were effected under
the Retirement Savings Plan.

(e)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Investment Options are to be used for
measurement purposes only, and a Participant's election of any Investment
Option(s), the allocation to his or her Account thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account shall not be considered or construed in any manner as an
actual investment of his or her Account in any such Investment Option. In the
event that the Company, in its own discretion, decides to invest funds in any or
all of the Investment Options, no Participant shall have any rights in or to
such investment themselves. Without limiting the foregoing, a Participant's
Account shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company.

ARTICLE VII
PAYMENT OF BENEFITS
7.1.    Payment of Account Balances. A Participant who incurs a separation from
service with the Company, dies or becomes disabled (collectively, a
“Distribution Event”) shall be entitled to payment of the vested portion of his
or her Account at the time and in the manner provided in Section 7.2 and/or
Section 7.3 below. For purposes of this Article VII, the terms ‘separation from
service’ and ‘disabled’ shall have the meanings set forth in Code Section 409A.
If a Participant is not 100 percent vested in his or her Employer Subaccount at
the time of the Distribution Event, the non-vested portion shall be forfeited.
7.2.    Time and Manner of Payment of Grandfathered Account Balances. The
Administrators, in their sole discretion, shall determine the time and manner in
which a Participant’s Grandfathered Account balance shall be distributed, which
may include the methods permitted under the Retirement Savings Plan.
7.3.    Time and Manner of Payment of Non-Grandfathered Account Balances.
(a)
Following a Participant’s separation from service or disability, distribution of
the portion of the Participant’s Non-Grandfathered Account credited to his or
her Employer Subaccount shall be made as follows:

(i)
If the portion of the Participant’s Non-Grandfathered Account balance credited
to his or her Employer Subaccount (without taking into account any Company
matching contributions credited following separation from service, death or
disability) is less than the Lump-Sum Threshold (as defined below), then such
portion of the Participant’s Non-Grandfathered Account shall be paid to the
Participant (or in the event of the Participant’s death, to his or her
Beneficiary) in one lump sum as of the date of the Distribution Event.

(ii)
If the portion of the Participant’s Non-Grandfathered Account balance credited
to his or her Employer Subaccount (without taking into account any Company
matching contributions credited following the Distribution Event) is equal to or
greater than the Lump-Sum Threshold (as defined below), then such portion of the
Participant’s Non-Grandfathered Account shall be paid to the Participant (or in
the event of the Participant’s death, to his or her Beneficiary) in monthly
installments beginning on the date of the Distribution Event. Each monthly
installment shall equal the Lump-Sum Threshold divided by 12.

(iii)
For purposes of this Section 7.3(a), “Lump-Sum Threshold” shall, for Plan Year
2019, equal $76,000 if the Participant is age 55 or older or shall equal
$152,000 if the Participant is under age 55; provided that, beginning in 2020,
these $76,000 and $152,000 thresholds shall be increased each year by $2,000 and
$4,000, respectively. For purposes of this Section 7.3(a), the determination of
which Lump-Sum Threshold amount shall apply and the comparison of this threshold
to the Participant’s Account balance shall be made as of the date of the
Distribution Event.

(b)
Following a Participant’s separation from service or disability, distribution of
the portion of the Participant’s Non-Grandfathered Account that is credited to
his or her Employee Deferral Subaccount shall be made in accordance with one of
the following options, as elected by the Participant:

(i)
A single lump-sum payment, to be made as of the Participant’s separation from
service or disability; or

(ii)
Annual installments over a period of 5, 10, 15 or 20 years, as elected by the
Participant, with the first installment being calculated within 30 days
following the Plan Year in which such separation from service or disability
occurs, and such first installment payment made at the time of such calculation,
except as provided below with respect to subsequent changes.

A Participant may make a distribution election under this Subsection 7.3(b) at
the time the Participant makes his or her Deferral Election under Section 4.2;
provided, however, that if no such election is made, the Participant shall be
deemed to have elected payment under paragraph (b)(i) above. Once made, the
Participant may subsequently change his or her election to an allowable
alternative payout period by submitting a new election form to the
Administrators, provided that any such new election form (i) shall be made at
least 12 months in advance of the originally-scheduled distribution date and may
not take effect for at least 12 months after the date the new election is made,
(ii) shall not accelerate the time or schedule of any payment, except as
permitted under Treasury regulations, and (iii) except with respect to
distributions on account of death or disability, shall provide for each payment
made pursuant to such distribution to be paid on a date that is not less than 5
years from the date payment would have otherwise been made.


(c)
Notwithstanding any provision of the Plan to the contrary, if a Participant is
deemed to be a "specified employee" within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment under the Plan on account
of the participant’s separation from service (for reasons other than death or
disability), then, to the extent required by Code Section 409A, such payment or
benefit shall not be made or provided until the date which is the earlier of (i)
the day after the expiration of the six (6)-month period measured from the date
of such separation from service, and (ii) the date of the Participant's death.
Upon the expiration of the six-month delay period, all payments delayed pursuant
to this provision shall be paid to the Participant in a lump sum without
interest, and all remaining payments due under this Plan shall be paid or
provided in accordance with the normal payment dates specified for them.

(d)
If a Participant dies prior to the time that his or her entire Account has been
distributed, such Account, or remaining Account balance, shall be distributed to
the Participant’s Beneficiary in a lump sum as of the Participant’s death.

(e)
Distributions pursuant to this Section 7.3 shall be paid as soon as practicable
after the distribution date or event specified in this Section 7.3, but in no
event later than the later of (i) the last day of the calendar year in which
such date or event occurs or (ii) the date that is 2 1/2 months following such
date or event, and in all cases in accordance with Section 409A of the Code.

7.4.    Effect on Other Benefit Plans. Amounts credited to or paid from the
Employer Subaccount of the Plan shall not be considered to be compensation for
the purposes of any qualified plan maintained by the Company or any subsidiary
of the Company. The treatment of such amounts under other employee benefit plans
or programs shall be determined pursuant to the provisions of such plans or
programs.
7.5.    Beneficiaries and Facility of Payment. If the Participant or his or her
Beneficiary is entitled to payments under the Plan and in the opinion of the
Administrators such person becomes in any way incapacitated so as to be unable
to manage his or her financial affairs, the Company may make payments to the
Participant's or Beneficiary's legal representative or similar person, to a
custodian under the Uniform Gifts or Transfers to Minors Act of any state, or in
such other manner for the benefit of the Participant or Beneficiary that the
Trustees consider advisable. Any payments made in accordance with the preceding
sentence shall be a full and complete discharge of any liability for such
payment hereunder. Upon a Participant’s death, payment under the Plan shall be
made to the Participant’s Beneficiary, which shall be either (i) the beneficiary
or beneficiary designated under this Plan to the extent the Administrator allows
for such designations and the Participant completes the applicable forms to make
such designation or, otherwise, (ii) the beneficiary or beneficiaries that apply
to such Participant under the Retirement Savings Plan, including as applied in
the absence of any beneficiary designation under the Retirement Savings Plan.
Any payments made in accordance with the preceding sentences shall be a full and
complete discharge of any liability for such payments hereunder.
7.6.    Effect of Payment. The full payment of a Participant’s benefit under the
Plan shall completely discharge all obligations on the part of the Company to
the Participant (and the Participant’s Beneficiary) with respect to the
operation of the Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under the Plan shall terminate.
7.7.    Withholding for Taxes. The Company may withhold from any payment made by
it under the Plan such amount or amounts as may be required for purposes of
complying with the tax withholding or other provisions of the Code or the Social
Security Act or any state's income tax act or for purposes of paying any estate,
inheritance or other tax attributable to any amounts payable hereunder.
ARTICLE VIII
ADMINISTRATION
8.1.    Administration. The Plan shall be administered by the committee
responsible for the administration of the Retirement Savings Plan (currently the
Walgreens Retirement Plans Committee), who will have, to the extent appropriate,
the same powers, rights, duties, obligations and indemnity with respect to the
Plan as they do with respect to the Retirement Savings Plan. Consistent with
such rights under the Retirement Savings Plan, each determination provided for
under the Plan shall be made by the Administrators under such procedures as may
from time to time be prescribed by them, and shall be made in their absolute
discretion. Any such determination shall be conclusive on all persons.
8.2.    Claims Procedures. If a Participant or his or her beneficiary is denied
all or a portion of an expected benefit under the Plan for any reason, he or she
may file a claim (and thereafter appeal any denied claim) in accordance with the
procedures set forth in the Summary Plan Description for the Retirement Savings
Plan, which are incorporated by reference herein for this purpose.
ARTICLE IX
AMENDMENT AND TERMINATIONS
9.1.    Amendment or Termination. The Company may, in its sole discretion,
terminate or amend the Plan at any time. No such termination or amendment shall
change the then existing credits to or adjustments of a Participant's Account or
alter his or her right to receive a distribution thereof in accordance with
Article VII; provided, however, that if the Company is liquidated, it shall have
the exclusive right to determine the value of each Participant's Account, as of
a date established by the Administrators and to pay any unpaid distributions in
any manner which such Administrators determine to be just and equitable.
ARTICLE X
MISCELLANEOUS
10.1.    Non-Alienation. All rights and benefits under the Plan are personal to
the Participant, and neither the Plan nor any right or interest of a Participant
or any person arising under the Plan is subject to voluntary or involuntary
alienation, sale, transfer, or assignment without the Company's consent.
10.2.    Employment Rights. The Plan is not a contract of employment, and
participation in the Plan will not give any Participant the right to be retained
in the employ of the Company or any subsidiary of the Company, nor any right or
claim to any benefit under the Plan, unless the right or claim has specifically
accrued under the Plan.
10.3.    Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, with such trustees as the Administrators may approve, for
the purpose of assisting in the payment of such benefits. Although such a trust
shall be irrevocable, its assets shall be held for payment of all of the
Company's general creditors in the event of insolvency. To the extent any
benefits provided under the Plan are paid from any such trust, the Company shall
have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of the Company.
10.4.    Successors. Unless otherwise agreed to, the Plan is binding on and will
inure to the benefit of any successor to the Company, whether by way of merger,
consolidation, purchase or otherwise.
10.5.    Controlling Law. To the extent not preempted by federal law, including
ERISA, the Plan shall be construed in accordance with the laws of the State of
Illinois.
10.6.    Severability. If any provision of the Plan shall be found to be invalid
or unenforceable by a court of competent jurisdiction, the validity or
enforceability of the remaining provisions of the Plan shall remain in full
force and effect.
10.7.    Section 409A. To the extent that any portion of the Plan is subject to
the rules under Code Section 409A, such portion of the Plan is not intended to
result in acceleration of income recognition or imposition of penalty taxes by
reason of Code Section 409A, and the terms of such portion of the Plan shall be
interpreted in a manner (and such portion of the Plan may be amended to the
extent determined necessary or appropriate by the Company) to avoid such
acceleration and penalties. The Company may modify the time at which any Account
balance will be vested or distributed if it determines that such modification
may be necessary to avoid acceleration of tax or imposition of penalties under
Code Section 409A. For purposes of Code Section 409A, a right to receive
installment payments pursuant to the Plan shall be treated as a right to receive
a series of separate and distinct payments. Regardless of whether the Company
modifies or fails to modify the time at which any Account balance is vested or
distributed, each Participant shall be solely liable for any taxes, penalties
and interest (including without limitation those imposed under Code Section
409A) incurred with respect to all amounts credited to the Participants under
the Plan.






1

